Citation Nr: 0424031	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for the residuals of 
sexually transmitted diseases (STDs), including urethral 
stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran presented testimony during 
an appeals hearing held via video conference before the 
undersigned Acting Veterans Law Judge (VLJ) in July 2003.  A 
copy of the hearing transcript issued following the hearing 
is of record.   

Additionally, the Board notes that the March 2003 substantive 
appeal perfected the issue of entitlement to service 
connection for hypertension.  However, during the July 2003 
video conference hearing, the veteran indicated he desired to 
withdraw this claim.  As the veteran's claim has been 
withdrawn, service connection for hypertension is no longer 
before the Board for appellate adjudication.  See 38 C.F.R. § 
20.204 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  In a May 1984 rating decision, the RO denied the 
veteran's claims of service connection for left and right ear 
hearing loss, and he was notified of this decision and of his 
appellate rights that same month.  The veteran did not 
perfect his appeal regarding these issues and the May 1984 
rating decision became final.

3.  The evidence associated with the claims file since the 
May 1984 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.

4.  The competent medical evidence does not show that the 
claimed residuals of sexually transmitted diseases (STDs), 
including urethral stricture, are related to the veteran's 
active service. 


CONCLUSIONS OF LAW

1.  The unappealed May 1984 rating decision, which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

2.  The evidence received since the May 1984 rating decision 
which relates to the issue of service connection for 
bilateral hearing loss is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003). 

3.  The claimed residuals of STDs, including urethral 
stricture, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the claims on 
appeal via the April 2002 rating decision and the February 
2003 statement of the case.  In addition, via a February 2002 
RO letter, the RO notified the veteran of the evidence needed 
to substantiate his claims on appeal, and offered to assist 
him in obtaining any relevant evidence.  The letter gave 
notice of what evidence the veteran needed to submit and what 
the VA would try to obtain.  Furthermore, the February 2002 
RO letter also provided the veteran with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  As no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

Here, in a letter to the veteran dated in February 2002, the 
RO informed him of what information he needed to establish 
entitlement to the claims on appeal and that he should send 
in information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that the February 
2002 letter was provided to the claimant prior to the April 
2002 initial AOJ adjudication of the claims, and that the 
content of that notice and the statement of the case, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By the February 2002 RO informational letter, VA 
satisfied the fourth element of the notice requirements.


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters and the statement of the 
case, he has been advised of the evidence considered in 
connection with his appeal and what information VA and the 
claimant would provide.  Thus, the Board finds that there has 
been no prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 38 C.F.R. §§ 3.156(a), 3.159(c).  The regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the appellant's request 
to reopen the previously denied claims of service connection 
for left and right hearing loss was received after that date 
(in January 2002), those regulatory provisions are applicable 
to this case.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a May 
1984 rating decision, the RO denied the appellant's claims of 
service connection for left and right hearing loss.  The 
appellant was notified of this decision and of his appellate 
rights via a May 1984 letter.  The veteran did not submit a 
valid notice of disagreement or any other type of statement 
or document, and he did not file a timely appeal with respect 
to the issues of service connection for left and right 
hearing loss.  Therefore, the May 1984 rating decision, this 
being the last prior denial, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

The May 1984 rating decision denied the appellant's claim of 
service connection for left ear hearing loss on the grounds 
that such hearing loss was not shown to have been incurred in 
service.  As well, the claim of service connection for right 
ear hearing loss was denied on the grounds that such hearing 
loss pre-existed the veteran's entrance into the service and 
that the evidence of record at this time did not show an 
aggravation of such condition during active service.  
Presently, for the reasons discussed below, the Board finds 
that the evidence received since the May 1984 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss.

Specifically, the additional evidence submitted following the 
May 1984 rating decision include records from the St. Louis 
VA Medical Center (VAMC) dated in 2001 describing the 
treatment the veteran has received for various health 
problems.  Records from the HCA Gulf Coast Hospital dated 
February 1990 describe the treatment the veteran received for 
severe urethral stricture disease.  

February 2002 records from the U.S. Department of 
Transportation, Federal Air Marshall Program, indicates the 
veteran's speech recognition threshold for the right ear was 
35 decibels and 40 percent speech discrimination capacity, 
and for the left ear was 5 decibels and 92 percent speech 
discrimination capacity.   

Lastly, a March 2002 audiology report from W. Viers, M.D., 
indicates the veteran's speech reception threshold for the 
right ear was 35 decibels, and for the left ear was 0 
decibels.  The veteran's speech discrimination ability for 
the right ear was 48 percent at 65 decibels, and for the left 
ear was 100 percent at 50 decibels.

The veteran also testified in 2003 as to the acoustic trauma 
he was exposed to during service and his hearing loss 
disability.

Upon a review of the evidence, the Board finds that the 
evidence received after the May 1984 rating decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, this 
being evidence of in-service aggravation of the right ear 
hearing loss, evidence of in-service incurrence of the left 
ear hearing loss, and/or evidence showing otherwise a nexus 
between the currently claimed bilateral hearing loss and 
service.  There remains a lack of medical evidence indicating 
the veteran's hearing loss was incurred in or aggravated by 
service.  The Board recognizes the veteran's sincere belief 
in this respect, but, without the appropriate medical 
training, his opinions are not significant enough, standing 
alone, to warrant reopening a claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for bilateral hearing 
loss in that such evidence does not constitute new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

II.  Service connection for the residuals of STDs,
including urethral stricture.

In this case, the veteran contends he is entitled to service 
connection for the residuals of STDs, including urethral 
stricture.  In this respect, the service medical records show 
the veteran complained of and was evaluated for STDs during 
his active service in May and June 1980.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic diseases, such as 
cardiovascular-renal diseases, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

With respect to the evidence of record, as noted above, the 
service medical records show the veteran complained of and 
was evaluated for STDs during his active service in May and 
June 1980.  There is no indication whether testing for STDs 
was, in fact, positive during service.

However, the post service medical evidence is completely 
negative for any current diagnoses of residuals of STDs in-
service.  That is, none of the medical evidence discusses a 
prior history of STDs or contains medical opinion that any 
current medical disorder, including urethral stricture, is 
related to a prior history of STDs.  

In fact, it does not appear that the veteran currently has 
any urethral disability.  The Board acknowledges that records 
from the HCA Gulf Coast Hospital dated February 1990 describe 
the treatment the veteran received for severe urethral 
stricture disease.  However, the latest relevant evidence of 
record, which is the 2001 medical records from the St. Louis 
VA Medical Center, indicate this is no longer a problem for 
him.  An August 2001 record notes the history of urethral 
stricture 14 years prior, but indicates "no problems at 
present," and an October 2001 voiding cystourethrogram 
showed a normal bladder and normal urethra, free of 
obstruction or stricture.

Also, any allegations of continuity of symptomatology are 
negated by the objective medical evidence.  Specifically, a 
February 1984 VA examination report notes the veteran was 
negative for abnormalities of the genito-urinary system.  The 
1990 Gulf Coast Hospital record indicates that the hematuria 
had been present for four years (i.e., since 1986) and makes 
no mention of a prior history of STDs. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the residuals of STDs, 
including urethral stricture.  The record does not include 
evidence that the veteran currently suffers from the 
residuals of STDs, including urethral stricture, which are 
related to his active service.  As a matter of fact, the 
preponderance of the evidence indicates that the veteran is 
not currently diagnosed with any residuals of STDs.

Again, the Board acknowledges the veteran's own statements 
and testimony during the July 2003 video conference hearing 
tending to support his claim of service connection for the 
residuals of STDs, including urethral stricture.  However, 
his statements, standing alone, are insufficient.  Inasmuch 
as the preponderance of the evidence is against the veteran's 
claim, the claim of service connection for the residuals of 
STDs, including urethral stricture, is denied.  The 
application of the reasonable doubt doctrine is, therefore, 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for bilateral hearing loss, the 
claim is denied.

Service connection for the residuals of STDs, including 
urethral stricture, is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



